931 F.2d 900
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.James L. WATTERS, Plaintiff-Appellant,v.H.D. HALL, Guy W. Watters, Walt Knorpp, d/b/a KnorppInsurance Agency, Inc., Assurances Generales DeFrance I.A.R.T., and BishopsgateInsurance PLC, Defendants-Appellees.
No. 90-1233.
United States Court of Appeals, Tenth Circuit.
April 30, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
This is an appeal from an order of the district court granting summary judgment against appellant, James L. Watters, on issue preclusion grounds.  We have read the briefs and examined the record and concluded the district court did not err.  The judgment of the district court is AFFIRMED for the reasons stated in its Memorandum Opinion and Order of June 22, 1990.


3
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3